Citation Nr: 0632465	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  00-14 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Los 
Angeles, California


THE ISSUE

Whether a September 1997 rating decision, in which the RO 
assigned an effective date of April 2, 1997 to grants of 
nonservice-connected pension benefits and special monthly 
pension benefits by reason of being housebound, should be 
revised on the basis of clear and unmistakable error (CUE).  



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from November 1965 to October 
1967.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating decision, in 
which the Department of Veterans Affairs RO in Los Angeles, 
California denied "entitlement to pension in 1969 and 
1976."  

In June 2005, the Board remanded this claim, then 
characterized as entitlement to an effective date earlier 
than 1997 for a grant of nonservice-connected pension 
benefits and special monthly pension benefits by reason of 
being housebound, to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.

For the reasons that follow, the Board has since 
recharacterized the claim on appeal as is shown on the title 
page of this decision and REMANDS that claim to the RO via 
AMC.


REMAND

In a rating decision dated September 1997, the RO granted the 
veteran nonservice-connected pension benefits and special 
monthly pension benefits by reason of being housebound.  By 
letter dated the same month, the RO notified the veteran of 
the decision and of his appellate rights with regard to the 
decision.  The veteran did not, however, timely appeal the 
decision to the Board.  That decision is thus final.  

Instead, in a written statement received at the RO in May 
1999, the veteran requested review of the September 1997 
rating decision based on a theory of CUE.  In a rating 
decision dated June 2000, the RO partially granted the 
veteran's claim by assigning the grants of nonservice-
connected pension benefits and special monthly pension 
benefits by reason of being housebound an earlier effective 
date of February 10, 1997.  Since then, however, the veteran 
has continued to claim entitlement to an earlier effective 
date, specifically, 1969, for such grants.  The RO and the 
Board have since readjudicated this claim, but not on the 
basis of CUE.

According to case precedent, in a case such as this, where a 
rating decision assigning an effective date to an award of 
benefits is final, the claimant must overcome the finality of 
such decision in order to establish his entitlement to an 
earlier effective date.  See Rudd v. Nicholson, No. 02-0300 
(U. S. Vet. App. Aug. 18, 2006).  The United States Court of 
Appeals for the Federal Circuit has indicated that a claimant 
can challenge the finality of a decision by proceeding in one 
of two ways: by requesting a revision of the rating decision 
at issue based on a theory of CUE, or by attempting to reopen 
the claim by submitting new and material evidence.  See Cook 
v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); 
see also Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 
2005).  However, because the proper effective date for an 
award based on a claim to reopen can be no earlier than the 
date on which that claim was received, the latter option 
would not allow a claimant the assignment of an earlier 
effective date for an award of benefits.  See Leonard v. 
Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a 
showing of [clear and unmistakable error, the appellant] 
cannot receive disability payments for a time frame earlier 
than the application date of his claim to reopen, even with 
new evidence supporting an earlier disability date."); Flash 
v. Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to 
reopen is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen.").  

In light of the foregoing, the Board has recharacterized the 
claim on appeal as whether a September 1997 rating decision, 
in which the RO assigned an effective date of April 2, 1997 
to grants of nonservice-connected pension benefits and 
special monthly pension benefits by reason of being 
housebound, should be revised on the basis of CUE.  Although 
this is the claim the veteran initially filed, there is no 
indication in the record that he is now of the belief that 
such claim is before the Board for appellate review.  VA has 
not provided him the law and regulations pertinent to such a 
claim, an opportunity to present evidence and argument in 
support thereof, or adequate notice and assistance pertaining 
to such a claim.     

This case is therefore REMANDED for the following action:

1.  Contact the veteran and explain to 
him why the Board recharacterized the 
claim on appeal as is noted on the title 
page of this decision.  Provide him an 
opportunity to present evidence and 
argument on such claim.

2.  After the veteran responds, provide 
him adequate notice and assistance with 
regard to his claim.
 
3.  Readjudicate the veteran's claim based 
on all of the evidence of record.  If the 
claim is denied, furnish the veteran and 
his representative a supplemental 
statement of the case, which cites the law 
and regulations pertinent to CUE claims, 
and an opportunity to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 


38.02-38.03 (directing the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


